Citation Nr: 1532507	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for sleep disorder, to include as secondary to a service connected disability.

2. Entitlement to an effective date earlier than May 28, 2013 for the award of service connection for depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to July 1979 and from October 1982 to January 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

On the Veteran's August 2012 VA Form 9 the Veteran requested a Board hearing at a local VA office.  Subsequently, in August 2014, the Veteran informed VA that he no longer desired a Board hearing.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2014).

In February 2012, the RO granted entitlement to service connection for tinnitus, effective November 18, 2011.  In February 2014, the Veteran submitted a statement indicating he thought the effective date should be earlier.  In January 2014, the Veteran filed numerous claims for benefits using VA Form 21-526EZs.  All of the claims were addressed in a September 2014 rating decision except his claim for service connection for alcoholism, to include as secondary to a service connected condition.  

The issues of entitlement to an effective date earlier than November 18, 2011 for the award of service connection for tinnitus and whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for alcoholism, to include as secondary to a service connected condition have been raised by the record in February 2014 and January 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I. Sleep Disorder

The Veteran claims entitlement to service connection for a sleep disorder.  The Veteran's VA medical records include a notation, on a problem list, of a substance-induced sleep disorder, insomnia-type, as well as indications that medication is taken to assist with sleep, that service-connected tinnitus causes sleep problems, that sleep impairment is associated with the Veteran's service-connected depression NOS, and a neurology consult in May 2013, which details sleeping problems and assesses chronic insomnia.  It is clear from the record that the Veteran has trouble sleeping; however, it is unclear if this trouble constitutes a chronic sleep disorder or is a symptom of another condition.  

The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is necessary to determine to what extent the Veteran suffers from a chronic sleep disorder and the etiology of such disorder.

II. Effective Date - Depressive Disorder NOS

A December 2013 rating decision denied entitlement to service connection for depressive disorder NOS, effective May 28, 2013.  In February 2014, the Veteran filed a notice of disagreement (NOD) indicating his disagreement with the effective date assigned.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any sleep disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. List each sleep disorder diagnosed.  For each sleep disorder diagnosed please answer (a), (b), and (c).  In the event a sleep disorder is not diagnosed please clearly articulate why the Veteran's sleep problems do not necessitate a diagnosis of a chronic sleep disorder.

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed sleep disorder is etiologically related to the Veteran's active duty service?
 
c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed sleep disorder is proximately due (caused by) to any of the Veteran's service-connected disabilities?

d. If the answer to (c) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed sleep disorder has been aggravated beyond its normal progression by any of the Veteran's service-connected disabilities?

The Veteran service connected disabilities are: depressive disorder not otherwise specified; pseudofolliculitis barbae; tinnitus; and right ear hearing loss.  

The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3. Issue a statement of the case with respect to the issue of entitlement to an effective date earlier than May 28, 2013 for the award of service connection for depressive disorder NOS.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







